Citation Nr: 0108663	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
headaches, claimed as secondary to service-connected 
bilateral dislocation of the temporomandibular joints with 
eminectomy.

2. Entitlement to service connection for ear pain, claimed as 
secondary to service-connected bilateral dislocation of 
the temporomandibular joints with eminectomy.

3. Entitlement to service connection for a sinus condition, 
claimed as secondary to service-connected bilateral 
dislocation of the temporomandibular joints with 
eminectomy.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran served on active duty from July 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The law now provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  The notification must identify the records VA 
is unable to obtain; explain the efforts that VA made to 
obtain those records; and, describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The Board notes that the veteran has appealed from an 
original rating for headaches.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim placed in appellate status by disagreement with 
the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the instant case, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

In his January 2000 notice of disagreement, the veteran 
claimed that his headaches were "quite frequent and most 
often lasted several days at a time."  Accordingly, the 
Board is of the opinion that the medical evidence on file may 
not accurately reflect the current nature and severity of the 
veteran's service-connected headaches and that a new 
examination is necessary in the instant case for a full and 
fair determination regarding the veteran's headache claim.

The veteran claims that he currently experiences bilateral 
knee impairment as a result of injuries which he sustained 
during his period of military service.  The evidence of 
record reflects that the veteran was treated for knee 
injuries during service and continued to seek treatment for 
knee complaints after discharge.  The Board notes that the 
veteran underwent a VA joints examination in May 1999; 
however, the examiner did not provide an opinion as to the 
etiology of the veteran's knee impairment.

The evidence on file includes a July 1998 letter from the 
Social Security Administration (SSA) which notified the 
veteran that he had been awarded Social Security disability 
benefits and that he became disabled on March 1, 1996.  
However, it does not appear that the RO has requested all 
medical and adjudication records relating to the veteran's 
SSA disability benefits.  Based on the veteran's contentions, 
the Board is of the opinion that the SSA may have additional 
records that could be relevant to adjudication of the issues 
on appeal.  Accordingly, the Board concludes that a request 
should be made for these records.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for headaches since January 1998 as 
well as for ear pain, sinus 
complaints, knee impairment, and major 
depression since service.  After 
securing the necessary release, the RO 
should obtain these records.

2. The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

3. After obtaining any additional records 
to the extent possible, the veteran 
should be afforded an examination by 
an appropriate specialist in order to 
more accurately determine the current 
severity of his service-connected 
headaches.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims folder 
should be made available to the 
examiner.

4. The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the current nature and 
etiology of his bilateral knee 
disorder(s).  The examiner must 
express an opinion as to whether it is 
at least as likely as not that any 
knee disorder(s) identified is/are 
related to the veteran's period of 
active duty, to include his complaints 
of knee pain therein.  The claims 
folder should be made available to the 
examiner.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6. Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




